Citation Nr: 1004416	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant entered active duty service in May 1955 and 
was discharged in July 1958.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 administrative decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A January 2007 
administrative decision was also issued to correct certain 
details of the October 2005 decision.  A notice of 
disagreement was received in December 2005, a statement of 
the case was issued in January 2006, and a substantive 
appeal was received in February 2006.


FINDING OF FACT

The appellant's active duty military service concluded with 
a bad conduct discharge by reason of a general court-
martial; there is no evidence that the appellant was insane 
at the time of the offense featured in the conviction.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to the award of VA benefits.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In this case featuring the appellant's claim that the 
character of his discharge from military service is not a 
bar to VA benefits, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would 
substantiate the claim.'  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  There is 
no dispute in this case as to the underlying facts as 
reflected by the evidence with regard to the circumstances 
of the appellant's discharge from active duty service.  This 
case features only a question of law, as the appellant 
contends that despite the documented nature of his discharge 
he is nevertheless entitled to basic eligibility for VA 
benefits.  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 
Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law 
regarding basic eligibility to VA benefits is dispositive in 
resolving this appeal, the VCAA is not applicable in this 
case.

Analysis

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  'The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.'  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  

In accordance with 38 C.F.R. § 3.12(a), if a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based is 
terminated by discharge or release under conditions other 
than dishonorable. (38 U.S.C § 101(2)).  A discharge under 
honorable conditions is binding on VA as to character of 
discharge.

In accordance with 38 C.F.R. § 3.12(b), a discharge or 
release from service under one of the conditions specified 
in this section is a bar to the payment of benefits unless 
it is found that the person was insane at the time of 
committing the offense causing such discharge or release 
unless otherwise specifically provided. (38 U.S.C. 
§ 5303(b)).  Benefits are not payable where the former 
service member was discharged or released under one of the 
following conditions: (1) As a conscientious objector who 
refused to perform military duty, wear the uniform, or 
comply with lawful order of competent military authorities; 
(2) by reason of a sentence of general court-martial; (3) 
resignation of an officer for the good of the service; (4) 
as a deserter; (5) as an alien during a period of 
hostilities where it is affirmatively shown that the former 
service member requested his or her release; (6) by reason 
of a discharge under other than honorable conditions issued 
as a result of AWOL for a continuous period of at least 180 
days.  38 C.F.R. § 3.12(c).

38 C.F.R. § 3.12(d) provides that a discharge or release 
because of one of the following offenses is considered to 
have been issued under dishonorable conditions: acceptance 
of undesirable discharge in lieu of trial by general court-
martial; mutiny or spying; offense involving moral turpitude 
(this includes, generally, conviction of a felony); willful 
and persistent misconduct; and homosexual acts involving 
aggravating circumstances and other factors affecting the 
performance of duty.  A discharge or release because of 
willful and persistent misconduct will be considered to have 
been issued under dishonorable conditions.  Willful and 
persistent misconduct includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on VA.  The action of the board sets aside any 
prior bar to benefits imposed under paragraph (c) or (d) 
under this section.  38 C.F.R. § 3.12(e).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. 
§ 3.354(b) provides when a rating agency is concerned with 
determining whether a appellant was insane at the time he 
committed an offense leading to his court-martial, discharge 
or resignation (38 U.S.C. § 5303(b)), it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) 
of this section.

In this case, the pertinent facts are not in dispute.  The 
appellant had one period of active duty service from May 
1955 to July 1958; an honorable discharge from May 1955 
corresponds only to the appellant's reserve duty prior to 
active duty.  The appellant's period of active duty 
concluded with a discharge characterized as "other than 
honorable" on his Form DD214.  A July 1958 service 
memorandum from a commanding officer indicates that the 
appellant's discharge was a 'Bad Conduct Discharge' and was 
"by reason of a General Court-Martial."  Records associated 
with the court-martial show that the appellant was found 
guilty of a violation of the Uniform Code of Military 
Justice, Article 125, and was sentenced to hard labor for 
four months, a monetary forfeiture, and "to be discharged 
from the service with a Bad Conduct Discharge."  A document 
presenting that court-martial sentence is dated in December 
1957.  In March 1958, an appeal to a Judge Advocate General 
was denied and the sentence was affirmed.  The decision 
states: "The findings of guilty and the sentence, as 
approved on review below, are affirmed."

The Board notes that there is a document of record which 
appears to be dated in April 1957 and refers to assault 
charges against the appellant being dismissed.  This 
document predates the above-discussed court-martial guilty 
verdict and appellate affirmance, and it also appears to 
involve a different charge than that featured in the 
appellant's ultimate court-martial conviction; the 
conviction was on a charge of committing sodomy with a 
fellow serviceman.  Thus, the April 1957 document showing 
the dismissal of a charge of assault does not impact the 
Board's finding that the appellant was discharged from 
active duty service by reason of a sentence of general 
court-martial.

As the appellant was discharged from active duty service by 
reason of a sentence of general court-martial, he is barred 
from establishing entitlement for VA benefits unless he was 
insane at the time of the act.  The appellant does not 
dispute that he was discharged due to a general court-
martial, and he does not contend that he was insane at the 
time of the offense featured in the conviction.  Rather, the 
appellant contends that he is innocent of the charges he was 
convicted of in the court-martial, and he contends that VA 
regulations permit him benefits when his discharge resulted 
from alleged homosexual activity without aggravating 
circumstances.

Briefly, the Board notes that it does not have the authority 
to review or overturn the outcome of a court-martial 
proceeding.  Therefore, the question of whether the 
appellant was guilty of the charges addressed by the court-
martial is not within the jurisdiction of the Board 
considering this appeal.

With regard to the appellant's other contention, the Board 
is unable to find that his assertion provides a basis for 
granting this appeal.  The appellant argues, including in 
his December 2005 notice of disagreement, that "[a] change 
in VA regulation 12-31-79 says that a veteran discharged 
with UB or BCD for homosexual acts that did not involve 
aggravating circumstances are no longer barred from benefits 
... so does not have to get an upgrade."  The Board is unable 
to identify the regulation referred to by the appellant or 
any regulation matching his description in a manner 
significantly supporting his appeal.

The Board does recognize that 38 C.F.R. § 3.12(d) provides 
that a discharge or release because of homosexual acts 
involving aggravating circumstances and other factors 
affecting the performance of duty is considered to have been 
issued under dishonorable conditions.  Therefore, a 
discharge or release for homosexual acts not involving 
aggravating circumstances and other factors affecting the 
performance of duty would not fall under 38 C.F.R. 
§ 3.12(d)'s list of offenses to be considered dishonorable 
conditions of discharge.

However, the Board does not find that the appellant is 
barred from VA benefits under the provisions of 38 C.F.R. 
§ 3.12(d).  This case features a discharge by reason of a 
sentence of general court-martial, and this is a bar to VA 
benefits regardless of the reason for the general court-
martial conviction.  38 C.F.R. § 3.12(c)(2).  The Board does 
not reach the question of whether the appellant's discharge 
involved any aggravating circumstances because in this case 
there is a court-martial conviction, and entitlement to VA 
benefits is barred regardless of the appellant's contentions 
regarding the act associated with the conviction.  The Board 
notes that it is possible for a discharge or release to have 
been due to homosexual acts without a court-martial 
conviction.  The Board's reading of 38 C.F.R. § 3.12(c) and 
38 C.F.R. § 3.12(d) is that while the appellant may not be 
barred from benefits if his discharge were due to homosexual 
acts and not the result of a court-martial sentence, there 
is no applicable exception to the bar from benefits stemming 
from discharge due to a court-martial sentence.  This 
appears to be the case regardless of whether the court-
martial involved a charge related to homosexuality.  The 
Board reads 38 C.F.R. § 3.12(c) as barring eligibility for 
VA benefits when the discharge is due to the sentence of a 
general court-martial regardless of whether the underlying 
charge may have involved homosexual acts without aggravating 
circumstances or other factors.

The Board notes that evidence in the claims file suggests 
that the appellant has sought, through appropriate separate 
channels, to have the character of his military discharge 
upgraded.  However, there is no evidence in the claims file 
suggesting that the appellant's efforts have been successful 
in this regard.  The outcome of this case might be different 
should the appellant successfully upgrade the official 
character of his discharge.  As the facts of this case 
currently stand, the Board finds that under 38 C.F.R. 
§ 3.12(c)(2) he is barred from eligibility for VA disability 
benefits.

VA regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United 
States Code may not be furnished based upon service 
concluding in a discharge or release by reason of a sentence 
of general court-martial.  38 C.F.R. § 3.360(c)(2).  As 
stated above, the appellant's active duty service concluded 
with discharge due to the sentence of a general court-
martial.  The sentence included a bad conduct discharge.  
The appellant's DD form 214, Certificate of Release or 
Discharge from Active Duty lists the type of separation as 
on 'conditions other than honorable.'  Therefore, due to the 
nature of his discharge, the appellant may not receive 
healthcare and related benefits as provided in Chapter 17, 
Title 38.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


